Bell, Presiding Judge.
In this suit to recover for personal injuries caused by defendant’s negligence in the operation of an automobile, plaintiff’s petition showed that plaintiff was a guest passenger, that defendant had stopped the vehicle in order to discharge plaintiff and had left the motor running, that plaintiff had stepped to the ground and that while plaintiff was reaching back into the vehicle to remove her package a third person inside the vehicle struck the gear shift, engaging the automobile in reverse gear and causing it to lurch backward and knock plaintiff to the ground. Held:
As plaintiff was still in process of alighting from the vehicle when she was injured, the guest passenger relationship had not terminated. Where plaintiff did not expressly allege gross negligence, but charged merely that defendant’s conduct was ordinary negligence, and the facts alleged did not demand the inference of gross negligence, it was not error to sustain defendant’s general demurrer to the petition. Townsend v. Minge, 44 Ga. App. 453 (161 SE 661); Capers v. Martin, 54 Ga. App. 555 (5) (188 SE 465); Wilder v. Steel Products Co., 57 Ga. App. 255, 257 (195 SE 226); Perry v. Poss, 86 Ga. App. 169, 173 (71 SE2d 283); McBee v. Williamson, 96 Ga. App. 859 (3) (101 SE2d 910).

Judgment affirmed.


Pannell and Joslin, JJ., concur.